THE STATE OF TEXAS
                        MANDATE
              *********************************************
TO THE 7TH DISTRICT COURT OF SMITH COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 20th
day of May, 2015, the cause upon appeal to revise or reverse your judgment between

                              DWAYNE SPANGLER, Appellant

                      NO. 12-14-00195-CR; Trial Court No. 007-1553-13

                          Opinion by James T. Worthen, Chief Justice.

                              THE STATE OF TEXAS, Appellee

was determined; and therein our said Court made its order in these words:

       “THIS CAUSE came on to be heard on the appellate record and the briefs filed herein;
and the same being inspected, it is the opinion of the Court that the trial court’s judgment below
should be modified and, as modified, affirmed.

       It is therefore ORDERED, ADJUDGED and DECREED that the trial court’s judgment
below, along with its attached order to withdraw funds, be modified to reflect that Appellant
owes court costs in the amount of $318.00; and as modified, the trial court’s judgment is
affirmed; and that this decision be certified to the trial court below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 15th day of July, 2015.

                       CATHY S. LUSK, CLERK


                       By: _______________________________
                           Chef Deputy Clerk